                 Case 15-02683             Doc 76   Filed 05/09/19 Entered 05/09/19 11:25:06        Desc Main
                                                     Document     Page 1 of 20




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Andrew Holec                                    §     Case No. 15-02683
              Dani M Holec                                    §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: 37,357.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 20,926.07           Claims Discharged
                                                                    Without Payment: 457,402.92

              Total Expenses of Administration: 5,623.93


                      3) Total gross receipts of $ 26,550.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 26,550.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-02683             Doc 76    Filed 05/09/19 Entered 05/09/19 11:25:06            Desc Main
                                                  Document     Page 2 of 20




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA          $ 69,714.00           $ 34,857.00           $ 20,926.07

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             5,123.93              5,623.93                5,623.93

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                             3,857.29                0.00                  0.00                    0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             236,526.28         217,019.35             217,019.35                    0.00

TOTAL DISBURSEMENTS                               $ 240,383.57        $ 291,857.28          $ 257,500.28           $ 26,550.00


                  4) This case was originally filed under chapter 7 on 01/28/2015 . The case was pending
          for 51 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/10/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-02683             Doc 76       Filed 05/09/19 Entered 05/09/19 11:25:06                    Desc Main
                                                       Document     Page 3 of 20




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                         $ AMOUNT
                                                                          TRAN. CODE1                                      RECEIVED

412 Crawford Peotone, Il Valued At
$30,000.00 Actual P                                                           1110-000                                         24,550.00

Automobile - 2006 Buick Location: In Debtor's
Possession                                                                    1129-000                                           2,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 26,550.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM              $ AMOUNT
                                                                                                     TRAN. CODE               PAID

NA                                                                                                      NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

8             Irs                                 4110-000                NA             34,857.00                  0.00              0.00


8             Irs                                 4300-000                NA             34,857.00            34,857.00         20,926.07

TOTAL SECURED CLAIMS                                                     $ NA          $ 69,714.00          $ 34,857.00        $ 20,926.07




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 15-02683            Doc 76        Filed 05/09/19 Entered 05/09/19 11:25:06     Desc Main
                                                       Document     Page 4 of 20




              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                             CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                           CODE

Joji Takada                                2100-000                   NA        3,405.00         3,405.00          3,405.00


Joji Takada                                2200-000                   NA           26.73            26.73            26.73


Associated Bank                            2600-000                   NA          941.20           941.20           941.20


Callero and Callero LLP                    3310-000                   NA          751.00           751.00           751.00


Michael Hansbrough                         3510-000                   NA              0.00         500.00           500.00

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA        $ 5,123.93       $ 5,623.93       $ 5,623.93
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                             CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                           CODE

NA: NA                                           NA                   NA              NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA             $ NA             $ NA             $ NA
FEES AND CHARGES



              EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-02683             Doc 76      Filed 05/09/19 Entered 05/09/19 11:25:06         Desc Main
                                                    Document     Page 5 of 20




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                               6E)              Claim)

            Creditor # :1 Will County
            Treasurer 302 N. Chicago
            Street Joliet IL 60432                              3,857.29                  NA              NA            0.00

TOTAL PRIORITY UNSECURED                                       $ 3,857.29              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                               6F)              Claim)

            Creditor # :1 Allstate
            Insurance Company Payment
            Processing Center P.O. Box
            55156 Boston MA 02205-
            5156                                                2,950.98                  NA              NA            0.00


            Creditor # :10 Ge Capital
            Retail Ba                                             946.00                  NA              NA            0.00


            Creditor # :11 Ge Money
            Bank c/o Portfolio Recovery
            Assets 120 CORPORATE
            BLVD STE 1 Norfolk VA
            23502                                               2,246.00                  NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-02683             Doc 76      Filed 05/09/19 Entered 05/09/19 11:25:06       Desc Main
                                                    Document     Page 6 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Creditor # :12 Ge Money
            Bank c/o Portfolio Recovery
            Assets 120 CORPORATE
            BLVD STE 1 Norfolk VA
            23502                                                 182.00                 NA             NA            0.00


            Creditor # :13 Gemb/ Lowes
            Consumer c/o Asset
            Acceptance LLC P.O. Box
            1630 Warren MI 48090-2036                          15,304.00                 NA             NA            0.00


            Creditor # :14 IRS P.O. Box
            7317 Philadelphia PA 19101-
            7317                                               35,899.34                 NA             NA            0.00


            Creditor # :15 IRS P.O. Box
            7317 Philadelphia PA 19101-
            7317                                               50,054.96                 NA             NA            0.00


            Creditor # :16 Kohls/capone
            C/O Vision Financial Corp
            P.O. Box 7377 Rockford IL
            61126-7477                                            343.00                 NA             NA            0.00


            Creditor # :17 Pnc Bank Po
            Box 3180 Pittsburgh PA
            15230                                               8,942.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-02683             Doc 76      Filed 05/09/19 Entered 05/09/19 11:25:06       Desc Main
                                                    Document     Page 7 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Creditor # :18 Pronger Smith
            Clinic C/O CREDITORS
            DISCOUNT & AUDIT 415 E
            MAIN ST Streator IL 61364                           2,344.00                 NA             NA            0.00


            Creditor # :19 Radio/cbna Po
            Box 6497 Sioux Falls SD
            57117                                               1,028.00                 NA             NA            0.00


            Creditor # :2 Bmo Harris
            Bank C/O Sunrise Credit
            Services, P.O. Box 9100
            Farmingdale NY 11735-9100                           9,928.00                 NA             NA            0.00


            Creditor # :20 Rbs Citizens Na
            1000 Lafayette Blvd
            Bridgeport CT 06604                                10,981.00                 NA             NA            0.00


            Creditor # :21 Td Bank
            Usa/targetcred C/O Blaatt,
            Hassenmiller, Leib 125 South
            Wacker Drive Chicago IL
            60606-4440                                          3,281.00                 NA             NA            0.00


            Creditor # :22 Td Bank
            Usa/targetcred Po Box 673
            Minneapolis MN 55440                                8,009.00                 NA             NA            0.00


            Creditor # :23 Thd/cbna Po
            Box 6497 Sioux Falls SD
            57117                                               8,959.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 15-02683             Doc 76      Filed 05/09/19 Entered 05/09/19 11:25:06       Desc Main
                                                    Document     Page 8 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Creditor # :24 United States of
            America c/o Attorney General
            219 S. Dearborn St. 5th Floor
            Chicago IL 60604                                        0.00                 NA             NA            0.00


            Creditor # :25 Webbank/dfs 1
            Dell Way Round Rock TX
            78682                                               3,706.00                 NA             NA            0.00


            Creditor # :26 Witham Sales
            Servi c/o Regional Recovery
            Services 5250 S HOMAN
            AVE Hammond IN 46320                                  138.00                 NA             NA            0.00


            Creditor # :27 World
            Financial Netw Portfolio
            Recovery Assets 120
            CORPORATE BLVD STE 1
            Norfolk VA 23502                                      380.00                 NA             NA            0.00


            Creditor # :3 Chase C/O
            Nationwide Credit, Inc 1150
            East University Drive Fir
            Tempe AZ 85281                                     22,706.00                 NA             NA            0.00


            Creditor # :4 Chase Po Box
            15298 Wilmington DE 19850                           1,605.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 15-02683             Doc 76      Filed 05/09/19 Entered 05/09/19 11:25:06       Desc Main
                                                    Document     Page 9 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Creditor # :5 Comed 26499
            C/O CCI 2915
            PROFESSIONAL
            PARKWAY Augusta GA
            30907-3540                                            900.00                 NA             NA            0.00


            Creditor # :6 Comed
            Residential R C/O CBE
            Group 1309 TECHNOLOGY
            PKWY Cedar Falls IA 50613                             381.00                 NA             NA            0.00


            Creditor # :7 Discover Fin
            Svcs Llc Po Box 15316
            Wilmington DE 19850                                23,172.00                 NA             NA            0.00


            Creditor # :8 Discover Fin
            Svcs Llc Po Box 15316
            Wilmington DE 19850                                 6,575.00                 NA             NA            0.00


            Creditor # :9 Fia Card
            Services N c/o Portfolio
            Recovery Associa 120
            CORPORATE BLVD STE 1
            Norfolk VA 23502                                   15,565.00                 NA             NA            0.00


            Representing: Allstate
            Insurance Company                                       0.00                 NA             NA            0.00


            Representing: Bmo Harris
            Bank                                                    0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
             Case 15-02683             Doc 76       Filed 05/09/19 Entered 05/09/19 11:25:06       Desc Main
                                                     Document     Page 10 of 20




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            Representing: Chase                                      0.00                 NA             NA            0.00


            Representing: Comed 26499                                0.00                 NA             NA            0.00


            Representing: Comed
            Residential R                                            0.00                 NA             NA            0.00


            Representing: Discover Fin
            Svcs Llc                                                 0.00                 NA             NA            0.00


            Representing: Fia Card
            Services N                                               0.00                 NA             NA            0.00


            Representing: Ge Capital
            Retail Ba                                                0.00                 NA             NA            0.00


            Representing: Ge Capital
            Retail Ba                                                0.00                 NA             NA            0.00


            Representing: Ge Money
            Bank                                                     0.00                 NA             NA            0.00


            Representing: Ge Money
            Bank                                                     0.00                 NA             NA            0.00


            Representing: Gemb/ Lowes
            Consumer                                                 0.00                 NA             NA            0.00


            Representing: Kohls/capone                               0.00                 NA             NA            0.00


            Representing: Pronger Smith
            Clinic                                                   0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
             Case 15-02683             Doc 76        Filed 05/09/19 Entered 05/09/19 11:25:06        Desc Main
                                                      Document     Page 11 of 20




                                                              CLAIMS            CLAIMS
                                                 UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)             Claim)

            Representing: Td Bank
            Usa/targetcred                                            0.00                 NA              NA            0.00


            Representing: Witham Sales
            Servi                                                     0.00                 NA              NA            0.00


            Representing: World Financial
            Netw                                                      0.00                 NA              NA            0.00


            American Infosource Lp As
5           Agent For                            7100-000             NA              3,636.66       3,636.66            0.00


9           Bmo Harris Bank N.A.                 7100-000             NA              9,928.21       9,928.21            0.00


1           Cavalry Spv I, Llc                   7100-000             NA            53,002.03       53,002.03            0.00


2           Cavalry Spv I, Llc                   7100-000             NA              8,344.68       8,344.68            0.00


3           Cavalry Spv I, Llc                   7100-000             NA            13,906.09       13,906.09            0.00


4           Cavalry Spv I, Llc                   7100-000             NA            10,371.99       10,371.99            0.00


6           Discover Bank                        7100-000             NA              6,575.95       6,575.95            0.00


7           Discover Bank                        7100-000             NA            23,172.02       23,172.02            0.00


            Internal Revenue Service             7100-000             NA            29,401.04       29,401.04            0.00


8           Irs                                  7100-000             NA            42,389.41       42,389.41            0.00


            Portfolio Recovery
10          Associates, Llc                      7100-000             NA              2,274.14       2,274.14            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
             Case 15-02683             Doc 76        Filed 05/09/19 Entered 05/09/19 11:25:06          Desc Main
                                                      Document     Page 12 of 20




                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)              Claim)

11          Citibank, N.A.                       7200-000               NA             1,028.76        1,028.76            0.00


            Internal Revenue Service             7300-000               NA           12,988.37        12,988.37            0.00

TOTAL GENERAL UNSECURED                                        $ 236,526.28       $ 217,019.35     $ 217,019.35           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                       Page:       1
                                           Case 15-02683            Doc 76      Filed 05/09/19 Entered 05/09/19 11:25:06                                    Desc Main
                                                                                            FORM 1
                                                                                 Document
                                                                        INDIVIDUAL            PageRECORD
                                                                                   ESTATE PROPERTY 13 of 20
                                                                                                          AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              15-02683                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Andrew Holec                                                                                               Date Filed (f) or Converted (c):   01/28/2015 (f)
                      Dani M Holec                                                                                               341(a) Meeting Date:               02/26/2015
For Period Ending:    04/10/2019                                                                                                 Claims Bar Date:                   12/07/2015


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 412 Crawford Peotone, Il Valued At $30,000.00 Actual P                              30,000.00                        0.00                                                24,550.00                          FA
  2. Checking Account - Chase Bank Account No. 7534310                                       207.00                       0.00                                                       0.00                        FA
     Location:
  3. Wearing Aparel Location: In Debtor's Possession                                      2,450.00                        0.00                                                       0.00                        FA
  4. Furs And Jewelry Location: In Debtor's Possession                                       100.00                       0.00                                                       0.00                        FA
  5. Firearms Sports, Photographic And Hobby Equipment                                       100.00                       0.00                                                       0.00                        FA
     Location:
  6. Automobile - 2000 Lesus Es 300 Location: In Debtor's                                 2,000.00                        0.00                                                       0.00                        FA
     Possess
  7. Automobile - 2006 Buick Location: In Debtor's Possession                             8,200.00                        0.00                                                 2,000.00                          FA
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $43,057.00                      $0.00                                                $26,550.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                             Page:    2
                                        Case 15-02683                Doc 76        Filed 05/09/19 Entered 05/09/19 11:25:06
Investigating value of real estate and post-petition transfer of vehicle. - Joji Takada 3/11/2015
                                                                                                                                 Desc Main
                                                                                    Document     Page 14 of 20
Hired real estate broker re: primary residence. - Joji Takada 7/11/2015
                                                                                                                                              Exhibit 8
Compromise with Debtor re: primary residence and post-petition transfer of vehicle. - Joji Takada 10/11/2015

Debtor making installment payment re: compromise. - Joji Takada 12/22/2015

Debtor making installment payment re: compromise. - Joji Takada 5/2/2016

Debtor making installment payment re: compromise. - Joji Takada 9/12/2016

Debtor making installment payment re: compromise. - Joji Takada 12/20/2016

Debtor making installment payment re: compromise. - Joji Takada 3/20/2016

Consulting with accountant re: tax return. - Joji Takada 6/15/2017

Hire accountant re: tax return. - Joji Takada 11/1/2017

Returns filed. Awaiting prompt determination. - Joji Takada 2/20/2018

Awaiting prompt determination. - Joji Takada 6/8/2018

TFR in process. - Joji Takada 10/16/2018

TFR filed. - Joji Takada 12/26/2018




Initial Projected Date of Final Report (TFR): 05/30/2017              Current Projected Date of Final Report (TFR): 06/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                      Page:           1
                                         Case 15-02683                Doc 76 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:25:06                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-02683                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                                Exhibit 9
      Case Name: Andrew Holec                                                                                                Bank Name: Associated Bank
                   Dani M Holec                                                                                    Account Number/CD#: XXXXXX0114
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3540                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                       7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                          Code                                                              ($)
   09/17/15                       David Holec                                Settlement payment                                                               $8,850.00                                   $8,850.00
                                                                             Installment payment re
                                                                             compromise of debtor's primary
                                                                             residence and post-petition
                                                                             sale of vehicle
                                                                             Gross Receipts                            $8,850.00

                        1                                                    412 Crawford Peotone, Il                  $6,850.00    1110-000
                                                                             Valued At $30,000.00 Actual P
                        7                                                    Automobile - 2006 Buick                   $2,000.00    1129-000
                                                                             Location: In Debtor's
                                                                             Possession
   10/07/15                       Associated Bank                            Bank Service Fee under 11                              2600-000                                           $10.00             $8,840.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/26/15             1         Dani Holec                                 Settlement payment                                     1110-000                  $1,966.00                                 $10,806.00
                                                                             Installment payment re
                                                                             compromise of primary
                                                                             residence
   10/30/15           1001        Prestige Properties Real Estate Pros Inc   Payment to trustee professional                        3510-000                                          $500.00           $10,306.00
                                  2 River Place Ste R
                                  Lansing, IL 60438                          Trustee real estate professional
                                  Attn: Michael Hansbrough
   11/06/15                       Associated Bank                            Bank Service Fee under 11                              2600-000                                           $13.71           $10,292.29
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/23/15           1001        Prestige Properties Real Estate Pros Inc   Payment to trustee professional                        3510-000                                         ($500.00)          $10,792.29
                                  2 River Place Ste R                        Reversal
                                  Lansing, IL 60438                          Trustee real estate professional
                                  Attn: Michael Hansbrough
   12/07/15                       Associated Bank                            Bank Service Fee under 11                              2600-000                                           $15.53           $10,776.76
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/14/15           1002        Michael Hansbrough                         Payment to trustee professional                        3510-000                                          $500.00           $10,276.76
                                  Prestige Properties Real Estate Pros Inc
                                  2 River Place Ste R                        Appraisal fee to real estate
                                  Lansing, IL 60438                          broker



                                                                                    Page Subtotals:                                                         $10,816.00                $539.24
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                  Page:           2
                                         Case 15-02683                Doc 76 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:25:06                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-02683                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Andrew Holec                                                                                              Bank Name: Associated Bank
                   Dani M Holec                                                                                   Account Number/CD#: XXXXXX0114
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3540                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                               4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   01/07/16             1         Dani Holec                                Settlement payment                                    1110-000                  $1,966.00                               $12,242.76
                                                                            Installment payment re:
                                                                            Debtor's compromise of
                                                                            primary residence
   01/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $15.97          $12,226.79
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/05/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $17.61          $12,209.18
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/18/16             1         Dani Holec                                Settlement payment                                    1110-000                  $1,966.00                               $14,175.18
                                                                            Installment payment from
                                                                            Debtor re compromise of
                                                                            primary residence and vehicle
   03/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $18.11          $14,157.07
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $21.05          $14,136.02
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/27/16                       Joyce Maldonado                                                                                 1180-000                  $1,200.00                               $15,336.02

   04/27/16             1         Dani M Holec                              Settlement payment                                    1110-000                  $1,966.00                               $17,302.02
                                                                            Installment payment re
                                                                            compromise of primary
                                                                            residence
   04/29/16                       Joyce Maldonado                            Reversal                                             1180-000                ($1,200.00)                               $16,102.02
                                                                            This check was incorrectly
                                                                            deposited in this account by the
                                                                            bank and appears on the bank
                                                                            statements, so the trustee was
                                                                            asked to show this check in the
                                                                            ledger.
   05/06/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $20.64          $16,081.38
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                          $5,898.00               $93.38
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                  Page:           3
                                         Case 15-02683                Doc 76 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:25:06                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-02683                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Andrew Holec                                                                                              Bank Name: Associated Bank
                   Dani M Holec                                                                                   Account Number/CD#: XXXXXX0114
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3540                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   06/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $23.91          $16,057.47
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/17/16             1         Dani Holec                                Settlement payment                                    1110-000                  $1,966.00                               $18,023.47
                                                                            Installment payment from
                                                                            debtor re compromise of
                                                                            primary residence
   07/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $24.42          $17,999.05
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/05/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $26.76          $17,972.29
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/02/16             1         Dani HOlec                                Settlement payment                                    1110-000                  $1,966.00                               $19,938.29
                                                                            Installment payment re primary
                                                                            residence buyback
   09/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $26.72          $19,911.57
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $28.55          $19,883.02
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/01/16             1         Dani Holec                                Settlement payment                                    1110-000                  $1,966.00                               $21,849.02
                                                                            Installment payment re:
                                                                            compromise of Debtor primary
                                                                            residence
   11/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $29.56          $21,819.46
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $31.39          $21,788.07
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/05/17             1         Dani Holec                                Settlement payment                                    1110-000                  $1,966.00                               $23,754.07
                                                                            Payment re settlement of
                                                                            primary residence
   01/09/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $32.39          $23,721.68
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)

                                                                                   Page Subtotals:                                                          $7,864.00              $223.70
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                   Page:           4
                                         Case 15-02683                Doc 76 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:25:06                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-02683                                                                                              Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Andrew Holec                                                                                               Bank Name: Associated Bank
                   Dani M Holec                                                                                   Account Number/CD#: XXXXXX0114
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3540                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $34.89          $23,686.79
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/06/17             1         Dani Holec                                Settlement payment                                     1110-000                  $1,972.00                               $25,658.79
                                                                            Final installment re primary
                                                                            residence
   03/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $31.81          $25,626.98
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $37.63          $25,589.35
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $36.82          $25,552.53
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $37.99          $25,514.54
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $36.71          $25,477.83
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $37.88          $25,439.95
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $37.82          $25,402.13
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $36.55          $25,365.58
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $37.71          $25,327.87
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $36.44          $25,291.43
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                           $1,972.00              $402.25
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                   Page:           5
                                         Case 15-02683                Doc 76 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:25:06                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  19 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-02683                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Andrew Holec                                                                                                Bank Name: Associated Bank
                   Dani M Holec                                                                                     Account Number/CD#: XXXXXX0114
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3540                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $37.60          $25,253.83
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $37.55          $25,216.28
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $33.86          $25,182.42
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/06/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $37.44          $25,144.98
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $36.18          $25,108.80
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/18/19           1003        Joji Takada                               Final distribution per court                            2100-000                                     $3,405.00           $21,703.80
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   02/18/19           1004        Joji Takada                               Final distribution per court                            2200-000                                         $26.73          $21,677.07
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   02/18/19           1005        Callero and Callero LLP                   Final distribution per court                            3310-000                                        $751.00          $20,926.07
                                  7800 North Milwaukee Avenue               order.
                                  Niles, Illinois 60714
                                  Attn: Ryan Matsui
   02/18/19           1006        Irs                                       Final distribution per court                            4300-000                                    $20,926.07                 $0.00
                                  Po Box 7317                               order.
                                  Philadelphia, Pa 19101-7317


                                                                                                              COLUMN TOTALS                                $26,550.00           $26,550.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $26,550.00           $26,550.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $26,550.00           $26,550.00



                                                                                    Page Subtotals:                                                              $0.00          $25,291.43
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                           Page:     6
                                 Case 15-02683    Doc 76          Filed 05/09/19 Entered 05/09/19 11:25:06         Desc Main
                                                                   Document     Page 20 of 20
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0114 - Checking                                        $26,550.00               $26,550.00                $0.00
                                                                                                         $26,550.00               $26,550.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $26,550.00
                                            Total Gross Receipts:                     $26,550.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 20)
